05/21/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 21-0091


                                     DA 21-0091
                                  _________________



 IN THE MATTER OF:

 A.L.H.,                                                       ORDER

       A Youth in Need of Care.


                                  _________________

      Upon consideration of Appellant’s motion for an extension of time to file the
opening brief, and good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including June 24, 2021, within which to file opening brief.
      No further extensions will be granted.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             May 21 2021